Citation Nr: 0020144	
Decision Date: 07/31/00    Archive Date: 08/02/00

DOCKET NO.  99-25 534	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Roanoke, Virginia


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim for service connection for a low back 
disability.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Cooper, Associate Counsel




INTRODUCTION

The veteran served on active duty from February 1950 to 
February 1954, from August 1954 to May 1963, and from July 
1963 to November 1970.  This matter comes before the Board of 
Veterans' Appeals (Board) on appeal from a November 1999 RO 
decision which denied the veteran's application to reopen a 
previously denied claim for service connection for a low back 
disability.  The Board remanded the case in March 2000 to 
give the veteran an opportunity to appear at an RO hearing 
which he had requested.  He was scheduled for a personal 
hearing at the RO for May 2000, but he failed to appear, and 
his case was returned to the Board in July 2000.  


FINDINGS OF FACT

1.  In an April 1997 rating decision, the RO determined that 
new and material evidence had not been submitted sufficient 
to reopen a previously denied claim for service connection 
for a low back disability; the veteran did not appeal.  

2.  Evidence received since the April 1997 determination by 
the RO is cumulative or redundant of evidence previously 
considered, or the additional evidence, by itself or in 
connection with evidence previously assembled, is not so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  


CONCLUSION OF LAW

New and material evidence has not been submitted to reopen a 
claim for service connection for a low back disability; and 
the April 1997 RO decision is final.  38 U.S.C.A. §§ 5108, 
7105 (West 1991); 38 C.F.R. § 3.156 (1999).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Background

The veteran served on active duty from February 1950 to 
February 1954, from August 1954 to May 1963, and from July 
1963 to November 1970.  A review of his service medical 
records reveals that he complained of a sore back muscle in 
November 1960.  In July 1962, the veteran fractured his right 
ankle and sustained a low back strain when he reportedly 
slipped and fell while climbing down a hill to go fishing in 
a river.  As to the back, a contusion of the paravertebral 
region was noted.  An X-ray study revealed mild lumbar 
scoliosis.  No other abnormalities were shown on the X-rays; 
however, it was noted that the study was insufficient to rule 
out disease present in the lumbosacral spine.  In September 
1966, the veteran was treated for low back pain.  He was seen 
three days later with no further low back discomfort.  The 
diagnostic impression was resolved back strain.  On 
retirement examination in July 1970, the veteran's spine and 
musculoskeletal system were clinically normal.  He denied a 
history of back trouble of any kind on the accompanying 
medical history report.  

In January 1987, the veteran first claimed service connection 
for residuals of a back injury which he said occurred in 
service in 1963.  He reported no related treatment after 
service.

On VA examination in March 1987, the veteran related that he 
suffered a severe strain of the low back during service.  He 
said that the condition cleared up for many years but started 
bothering him again about two years ago.  The veteran stated 
that he currently worked pouring concrete and had not lost 
time from work due to back problems.  X-rays of the 
lumbosacral spine revealed a loss of height of the L2 
vertebral body, presumably on the basis of old trauma.  
Extensive degenerative changes were also noted on the X-rays.  
The diagnosis was history of injury to the low back with 
severe degenerative joint disease and disc space narrowing.  

In a June 1987 decision, the RO denied the veteran's claim 
for service connection for a low back disability.  The 
veteran was notified by letter dated in July 1987 and did not 
appeal.  

On VA examination in February 1997, the veteran reported that 
he hurt his back at the same time that he broke his ankle 
during service.  He stated that his lumbosacral spine hurt 
and felt as though it was sprained.  The examiner noted that 
the musculature of the lumbosacral area was normal.  No 
swelling, tenderness, or spasms were noted.  Mild scoliosis 
towards the left was shown.  Range of motion testing revealed 
forward flexion from 0 to 95 degrees, backward extension from 
0 to 35 degrees, lateral flexion from 0 to 35 degrees, right 
and left, and rotation from 0 to 35 degrees on both sides.  
The examiner stated that this was all accomplished without 
pain.  Strength of the lower extremities was normal.  It was 
noted that X-rays of the lumbosacral spine showed some mild 
lumbar scoliosis to the left, marked disc space narrowing 
between the vertebral bodies of L5 and S1, and moderate 
osteoarthritic changes.  Osteoarthritic sclerosis and mild, 
diffuse osteoporosis of the spine was also shown.  The 
pertinent diagnoses were lumbosacral degenerative joint 
disease and osteoporosis of the spine.  

In an April 1997 decision, the RO determined that new and 
material evidence, adequate to reopen the previously denied 
claim for service connection for a low back disorder, had not 
been submitted.  The veteran was notified by letter in May 
1997 and did not appeal the determination.  

In a May 1999 statement, Timothy Dayton, a VA nurse 
practitioner, indicated that the veteran carried a diagnosis 
of chronic low back pain.  Mr. Dayton stated that the current 
low back problem was more likely than not related to an 
injury sustained during service in 1962.  He noted that the 
February 1997 X-ray study revealed degenerative disc disease.  
Mr. Dayton opined that the previous injury could have 
accelerated the development of degenerative disc disease.  

In June 1999, the veteran applied to reopen his claim for 
service connection for a low back disability.

II.  Analysis

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§  1110, 1131; 38 C.F.R. § 3.303.  Service 
incurrence will be presumed for certain chronic diseases, 
including arthritis, if manifest to a compensable degree 
within the year after active service.  38 U.S.C.A. §§ 1101, 
1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  

In the present case, a claim for service connection for a low 
back disability was denied by the RO in June 1987, and an 
application to reopen the claim was denied by the RO in April 
1997.  The veteran did not appeal these determinations; and 
the decisions are considered final, with the exception that 
the claim may be reopened if new and material evidence is 
submitted.  38 U.S.C.A. §§ 5108, 7105; Evans v. Brown, 9 Vet. 
App. 273 (1996); Manio v. Derwinski, 1 Vet. App. 140 (1991).  
"New and material evidence" means evidence not previously 
submitted to VA decisionmakers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a); Hodge 
v. West, 155 F.3d 1356 (Fed. Cir. 1998).  

When the RO denied the application to reopen the claim for 
service connection for a low back disability in April 1997, 
it considered service medical records from the veteran's 
periods of active duty.  Such records showed several acute 
and transitory episodes related to his back including back 
muscle soreness in 1960, low back strain in 1962, and low 
back discomfort in 1966.  On retirement examination in 1970, 
his spine and musculoskeletal system were clinically normal.  
He denied a history of back trouble.  The service medical 
records are negative for a chronic low back disability, 
including degenerative joint disease of the lumbosacral 
spine.  The RO also considered the results from the 1987 VA 
examination which revealed lumbosacral degenerative joint 
disease and osteoporosis of the spine.  No other post-service 
medical evidence relating to a low back disability was shown.  
At the time of the April 1997 RO decision, there was no 
medical evidence linking current degenerative joint disease 
of the lumbosacral spine with the veteran's service.

Evidence submitted since the April 1997 RO decision includes 
the 1999 statement from Mr. Dayton, a nurse practitioner.  
Mr. Dayton stated that the veteran's current low back problem 
was related to a 1962 service injury.  However, there is no 
indication that the nurse practitioner reviewed historical 
medical records or otherwise based his opinion on something 
other than the veteran's own recitation of medical history.  
A medical statement, based solely on history reported by the 
veteran, has no probative value.  LeShore v. Brown, 8 Vet. 
App. 406 (1995); Reonal v. Brown, 5 Vet. App. 458 (1993).  
This evidence, while new, is not material evidence since, by 
itself or in connection with evidence previously assembled, 
it is not so significant that it must be considered in order 
to fairly decide the merits of the claim.  38 C.F.R. 
§ 3.156(a).  

The Board concludes that new and material evidence has not 
been submitted since the April 1997 RO decision.  Thus, the 
claim for service connection for a low back disability has 
not been reopened, and the April 1997 RO decision remains 
final.  


ORDER

The application to reopen a claim for service connection for 
a low back disability is denied.  



		
	L.W. TOBIN
	Member, Board of Veterans' Appeals

 

